629 So.2d 389 (1993)
Kathryn KENNEDY
v.
SECURITY INDUSTRIAL INSURANCE COMPANY.
No. 93-C-2117.
Supreme Court of Louisiana.
November 19, 1993.
Reconsideration Denied December 30, 1993.
Denied.
CALOGERO, C.J., and ORTIQUE, J., would grant the writ.
*390 DENNIS, J., would grant, reverse and remand the case to the hearing officer for a new hearing applying the correct standard of persuasion. Otherwise, the applicant will have been denied her right to due process and a fair administrative proceeding.
KIMBALL, J., not on panel.